t c memo united_states tax_court yeagle drywall company inc petitioner v commissioner of internal revenue respondent docket no filed date joseph h o’donnell jr for petitioner linda p azmon for respondent memorandum opinion jacobs judge this case is before the court on a petition for redetermination of a notice_of_determination concerning worker classification under sec_7436 notice_of_determination tt was submitted to the court fully stipulated under rule the - - sole issue to be decided is whether john g yeagle mr yeagle is an employee of petitioner for the period at issue each of the four guarters of and for purposes of federal employment_taxes ’ rule references are to the tax_court rules_of_practice and procedure and except as otherwise noted section references are to the internal_revenue_code in effect for the years at issue background the stipulation of facts and the attached exhibits are incorporated herein the stipulated facts are hereby found petitioner is an s_corporation that was incorporated in pennsylvania on date at the time the petition was filed petitioner’s principal_place_of_business was in quakertown pennsylvania petitioner operates a drywall construction business that is the sole source of petitioner’s income mr yeagle owns percent of petitioner’s stock mr yeagle’s wife terree yeagle mrs yeagle owns the remaining percent since petitioner’s incorporation mr yeagle has been its president and mrs yeagle has been its vice president and secretary mr yeagle performs many services for petitioner including soliciting business ordering supplies entering into oral and for convenience we use the term federal employment_tax to refer to taxes under secs enacted as federal_insurance_contributions_act fica ch 53_stat_175 and secs enacted as federal_unemployment_tax_act futa ch 53_stat_183 written agreements overseeing finances collecting money owed to petitioner hiring and firing independent contractors obtaining clients maintaining client relationships and generally managing petitioner’s business affairs during the period at issue all payments made to petitioner were deposited into petitioner’s checking account mr yeagle is the only person with signature_authority on petitioner’s bank account petitioner did not make regular payments to mr yeagle mr yeagle withdrew money from petitioner’s bank account at his discretion mr yeagle also paid personal expenses from petitioner’s bank account at his discretion mr yeagle did not receive any wages salary or tips from any other business_entity or income from any other s_corporation during and during the period at issue petitioner did not treat any individual including mr yeagle as an employee and it did not file a form_941 employer’s quarterly federal tax_return or a form_940 employer’s annual federal unemployment tax_return for any guarter during the period at issue petitioner treated individuals who performed services for it other than mr yeagle as independent contractors and issued forms 1099-misc miscellaneous income to those individuals petitioner did not issue a form 1099-misc or a form_w-2 wage and tax statement to mr yeagle for or q4e- on forms 1120s u s income_tax return for an s_corporation petitioner reported net_income from its trade_or_business for and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner paid these amounts to mr yeagle and reported these amounts as the yeagles’ share of its income on schedules k-1 shareholders’ shares of income credits deductions etc of the forms 1120s during and petitioner distributed all of its net_income to the yeagles petitioner reported on schedules m-2 analysis of accumulated_adjustments_account other adjustments account and shareholders’ undistributed_taxable_income previously taxed of the forms 1120s that the amounts it paid to the yeagles were distributions other than dividend distributions paid from accumulated_earnings_and_profits the yeagles timely filed form sec_1040 u s individual income_tax returns for and on schedules e supplemental income and loss of the yeagles’ form sec_1040 they reported their share of petitioner’s income as indicated on schedules k-11 as nonpassive_income from an s_corporation on date respondent issued to petitioner a notice_of_determination in which respondent determined that mr yeagle was petitioner’s employee for purposes of federal employment petitioner did not allocate the income between mr and mrs yeagle - - taxes and petitioner was not entitled to safe_harbor relief from these taxes as provided by sec_530 of the revenue act of publaw_95_600 92_stat_2885 sec_530 attached to the notice_of_determination was a schedule detailing the amount of the proposed federal employment_taxes thereafter petitioner filed with the court a timely petition seeking our review of respondent’s notice_of_determination discussion petitioner contends that mr yeagle was not its employee and that it properly distributed its net_income to the yeagles as its only shareholders pursuant to sec_1366 on the other hand respondent contends that mr yeagle was an employee of petitioner because he was an officer of petitioner and performed substantial services on petitioner’s behalf sec_3111 and sec_3301 impose fica social_security and futa unemployment taxes on employers for wages paid to their employees an officer of a corporation who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to federal employment_taxes veterinary surgical consultants p c v commissioner t c slip op pincite see also sec_3121 d sec_31 d - b employment_tax regs -- - with respect to the case at hand mr yeagle is an officer of petitioner who performed substantial services for petitioner including soliciting business ordering supplies entering into oral and written agreements overseeing finances collecting money owed to petitioner hiring and firing independent contractors obtaining clients maintaining client relationships and generally managing petitioner’s business affairs petitioner distributed all of its net_income to the yeagles those distributions were compensation_for the services provided to petitioner by mr yeagle petitioner contends that the amounts paid to mr yeagle were distributions of its corporate net_income rather than wages and that mr yeagle properly reported the net_income as nonpassive_income from an s_corporation on his form sec_1040 mr yeagle’s reporting the distributions as nonpassive_income from an s_corporation has no bearing on the federal employment_tax treatment of those wages veterinary surgical consultants p c v commissioner supra at __ slip op pincite we hold that mr yeagle is an employee of petitioner for the period at issue and as such the payments to him from petitioner constitute wages subject_to federal employment_taxes despite our determination that mr yeagle is an employee of petitioner and that the payments to him from petitioner are wages subject_to federal employment_taxes sec_530 allows petitioner relief from employment_tax liability if two conditions are - j- satisfied sec_530 provides in relevant part in general --if a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on ae basis consistent with the taxpayer's treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee here the first of the two conditions is satisfied petitioner did not treat mr yeagle as an employee during the period in issue since its incorporation petitioner filed its tax returns reflecting all withdrawals by mr yeagle as distributions of petitioner’s net_income not wages however the second condition of sec_530 is not satisfied because petitioner had no reasonable basis for not treating mr yeagle as an employee for purposes of sec_530 a taxpayer is treated as having a reasonable basis for not treating an individual as an employee if the taxpayer’s treatment of the individual was in reasonable reliance of judicial precedent published rulings technical_advice with respect to the taxpayer a letter_ruling to the taxpayer or longstanding --- - recognized practice of a significant segment of the industry in which the individual was engaged sec_530 see also veterinary surgical consultants p c v commissioner supra at slip op pincite revproc_85_18 1985_1_cb_518 petitioner cites to the identical cases and ruling addressed in veterinary surgical consultants p c v commissioner supra and makes the same arguments as those made by the taxpayer in that case for the reasons set forth in that opinion we find that petitioner did not have a reasonable basis for not treating mr yeagle as an employee in this case respondent’s position is supported by the plain language of the statute the applicable treasury regulations published revenue rulings and cases interpreting the applicable statutes petitioner’s position is inconsistent with the weight of authority we have considered all of petitioner’s arguments and to the extent not specifically addressed we find them unpersuasive or irrelevant after the petition was filed in this case congress amended sec_7436 to provide this court with jurisdiction to determine the correct amounts of federal employment_taxes that relate to the secretary’s determination concerning worker classification see community renewal tax relief act of - crtra publaw_106_554 sec f stat 2763a-643 that amendment was made retroactive to the effective date of sec_7436 crira sec g stat 2763a-643 the parties filed a stipulation of settled issues setting forth the proper amount of federal employment_taxes owed by petitioner in the event we find that mr yeagle is petitioner’s employee for purposes of federal employment_taxes which we do the amount so stipulated will be reflected in our decision document to reflect the foregoing decision will be entered for respondent and in accordance with the parties’ stipulations as to amounts
